 Case 2:20-mj-00064-jmc Document 10 Filed 05/27/20 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                                     FOR THE
                               DISTRICT OF VERMONT


UNITED STATES OF AMERICA,
                Plaintiff,

       v.                                           Docket No. 2:20-mj-00064

EIKE BLOHM,
                      Defendant.



                    DEFENDANT’S APPEAL OF DETENTION ORDER

       Defendant Eike Blohm, by and through his attorneys, Langrock Sperry & Wool, LLP,

hereby moves for revocation of the Order of Detention dated May 22, 2020 and requests

release pursuant to 18 U.S.C. §3142, and United States v. Salerno, 481 U.S. 739 (1987).

I.     Procedural History of the Instant Matter

       The government filed a Criminal Complaint in this matter on May 21, 2020, charging

Dr. Blohm with production of sexually explicit materials involving a minor (18 U.S.C.

§2251(a)) and possession of child pornography (18 U.S.C.§2252(a)(4)(B)). Dr. Blohm was

arrested the same night, and appeared by telephone on May 22 for an initial appearance and

detention hearing. Following arguments by counsel, the court found that the government had

proved that Dr. Blohm posed a risk of flight such that no combination of conditions could

reasonably assure his appearance. The court ordered him detained pending trial.

       Defendant now asks the court to revoke the Order of Detention, pursuant to 18 U.S.C.

§3145, as having been granted in violation of 18 U.S.C §3142. The government has not

proved by a preponderance of evidence that Dr. Blohm poses a risk of flight that cannot be

mitigated by conditions of release, or by clear and convincing evidence that Dr. Blohm is a


                                              1
 Case 2:20-mj-00064-jmc Document 10 Filed 05/27/20 Page 2 of 8




danger to the community, or that there is no combination of conditions that will protect the

public pending his trial. Therefore he must be released pursuant to 18 U.S.C. §3142, and the

5th Amendment of the United States Constitution.

II.    Other Relevant Procedural History

       On April 16, 2020, Burlington Police Department began an investigation into Dr.

Blohm’s activities at University of Vermont Medical Center. A search warrant was executed

at his home on April 17th, and Dr. Blohm was cited to appear in Vermont state criminal court

on multiple misdemeanor and felony voyeurism charges. Arraignment in that matter was

scheduled for May 28, 2020. Dr. Blohm retained counsel, and his attorney was in touch

repeatedly with the Chittenden County Deputy State’s Attorney handling the matter, Dana

DiSano. Dr. Blohm’s counsel communicated with Attorney DiSano about conditions of

release that might be required and acceptance of service of an amended citation. As late as

May 20, 2020, the undersigned was in email contact with Attorney DiSano about the state

criminal matter.

       In the meantime, Dr. Blohm appeared in Family Court on a related matter. In

connection with that matter, Det. Dalla Mura filed a Supplemental Affidavit (“Dalla Mura

Affidavit”), dated on May 8, 2020 and describing in detail the exact same 21 videos detailed

in Paragraph 19 of Special Agent Fiore’s Affidavit in Support of Criminal Complaint in this

matter. Dr. Blohm and counsel saw the Dalla Mura Affidavit on 11, 2020. The Dalla Mura

Affidavit describes in significant detail the content of each of the 21 videos of alleged child

pornography, as well as allegations regarding the creation of those videos by Dr. Blohm.

Those allegations were further amplified in a Vermont Family Court hearing attended

(telephonically) by Dr. Blohm and counsel on May 13, 2020.




                                                2
 Case 2:20-mj-00064-jmc Document 10 Filed 05/27/20 Page 3 of 8




       At the detention hearing in this matter on May 22, the Magistrate Judge noted that

while Dr. Blohm had been cited for state voyeurism charges, he did not know that he would

be subject to a more serious federal charge with a mandatory minimum sentence. However,

that is not an accurate statement of Dr. Blohm’s knowledge over the last several weeks. Since

May 11th, Dr. Blohm and his counsel have been in possession of the Dalla Mura Affidavit and

have been fully aware of its implications. In particular, Dr. Blohm and counsel have been

mindful that the facts recited in the Dalla Mura Affidavit could form the basis for a charge of

production of child pornography, with its attendant mandatory minimum sentence. While such

a charge was not actually filed until May 21st, Dr. Blohm was aware of the possibility, if not

likelihood, well before that.

III.   Dr. Blohm’s History and Characteristics

       The history and characteristics of the defendant are primary factors in considering

whether appropriate conditions of release can be devised. In this case, the Defendant’s history

and characteristics overwhelmingly support release. Dr. Blohm is thirty-eight years old, and

has lived in the United States for his entire adult life. He moved here in 2003, and graduated

from the prestigious Johns Hopkins medical school in 2012. He began employment with

University of Vermont Medical Center as an attending physician in the Department of

Surgery in June 2017, with a primary work location in the emergency department. He had a

successful medical practice and was a valued colleague up until his termination last week on

the basis of the instant charge. While his UVMMC employment has been terminated, he

continues to have consulting work available to him, which he had been doing before his

incarceration.




                                               3
 Case 2:20-mj-00064-jmc Document 10 Filed 05/27/20 Page 4 of 8




        Dr. Blohm married Staci Tokarz last year, and has financial supported her and her

daughter. He has a spotless prior record – no history of substance abuse, mental instability,

criminal conduct, or failure to take responsibility in any fashion. He became a United States

citizen in 2018, having undergone all the background checks and personal examination that

citizenship entails.

        Up until recently, Dr. Blohm lived with his family in South Burlington. His wife had

made the decision to move to North Carolina, and both he and his wife were eager that she

and their daughter leave Vermont to protect their daughter from the publicity surrounding this

incident. However, Dr. Blohm was already subject to a citation on felony voyeurism charges

in the State of Vermont, and as noted above, he had reason to expect additional charges based

on the Dalla Mura Affidavit. Mindful that the criminal charges could take months or more to

resolve, he therefore made arrangements to stay in Vermont after his family left. In

anticipation of a potential order by the Vermont Family Court requiring him to vacate the

home so long as HT lived there, and under the extreme restrictions on mobility and lodging

imposed by the State of Vermont Emergency Orders relating to the COVID-19 pandemic, Dr.

Blohm purchased a camper (for $12,000) to live in on approximately May 12, 2020. Now,

however, the Defendant’s wife intends for HT to spend time in Massachusetts with her

grandmother pending the move to North Carolina; as a result, Dr. Blohm would be free to

return to the South Burlington house and live there (or another approved residence) pending

resolution of this case.

        In the meantime, Dr. Blohm has taken substantial additional steps to prepare for this

case. He has retained private counsel. He has begun engaging in counseling, and his

attendance and participation has been confirmed by counsel. He has also begun the process of




                                               4
 Case 2:20-mj-00064-jmc Document 10 Filed 05/27/20 Page 5 of 8




a full evaluation. All his actions to date portray a person who has faced the reality of the

charges facing him and made plans to address them head-on.

IV.     Dr. Blohm Should Be Released With Conditions

        Under the specific facts and circumstances of this case, conditions of release can be

imposed that would reasonably assure both Defendant’s appearance in court and the safety of

the community.

        As the Supreme Court held in United States v. Salerno, 481 U.S. 739 (1987), “[i]n our

society liberty is the norm, and detention prior to trial . . . is the carefully limited exception.”

Id. at 755. This presumption of release is encapsulated in the Bail Reform Act, 18 U.S.C. §

3142. The statute states that the Court “shall order” pretrial release, § 3142(b), except in

certain narrow circumstances. Even if the Court determines under § 3142(c) that an unsecured

bond is not sufficient, the Court “shall order” release subject to “the least restrictive further

conditions” that will “reasonably assure” the defendant’s appearance in court and the safety

of the community. § 3142(c)(1) (emphasis added). Under this statutory scheme, “it is only a

‘limited group of offenders’ who should be detained pending trial.” United States v. Shakur,

817 F.2d 189, 195 (2dCir. 1987) (quoting S. Rep. No. 98-225, at 7 (1984), as reprinted in

1984 U.S.C.C.A.N. 3182, 3189); United States v. Sabhnani, 493 F.3d 63, 75 (2d Cir.2007);

see also United States v. Byrd, 969 F.2d 106, 110 (5th Cir. 1992) (“There can be no doubt that

this Act clearly favors nondetention.”).

        A.      Any Risk of Flight Can Be Addressed With Conditions of Release

        The Defendant does not concede in any way that he poses a risk of flight. As discussed

above, Dr. Blohm has been aware of the likelihood of these charges, including the associated

mandatory minimum sentence, for weeks, and has done nothing other than order his affairs so




                                                  5
 Case 2:20-mj-00064-jmc Document 10 Filed 05/27/20 Page 6 of 8




that he would be able to meet the charges. Even if the government could prove by a

preponderance of evidence that Dr. Blohm posed a risk of flight, however, it would be unable

to prove that conditions release would fail to reasonably assure his appearance. Any risk of

flight can be easily addressed with appropriate conditions of release. Dr. Blohm would be

subject to electronic monitoring, which could include GPS monitoring and home detention

conditions. Dr. Blohm could live in the South Burlington home, and be required to find other

appropriate housing if he were to obtain an offer for purchase. While the government and

Pretrial Services have pointed to Dr. Blohm’s dual citizenship, any travel out of the country

can be prevented simply by requiring him to turn over both his United States and German

passports. Travel without such documents would be essentially impossible at any time; now,

with extensive border closures due to COVID-19, it would unthinkable. GPS monitoring

would assure that Dr. Blohm would be unable to flee – and certainly not out of the country –

without immediate detection and intervention. An appearance bond could provide a further

assurance against non-appearance.

       B.      Any Danger to the Community Can be Reasonably Addressed with Conditions

       Implicit in the government’s argument that the nature of the charge itself evidences a

danger to the community is the unfounded suggestion that Dr. Blohm will be unable or

unwilling to conform his conduct to the law while these charges are pending.

       To be sure, some defendants pose a danger that they will commit new crimes if they

are released. The Bail Reform Act reflects “the deep public concern ... about the growing

problem of crimes committed by persons on release and the recognition that there is a small

but identifiable group of particularly dangerous defendants as to whom neither the imposition

of stringent release conditions nor the prospect of revocation of release can reasonably assure




                                               6
 Case 2:20-mj-00064-jmc Document 10 Filed 05/27/20 Page 7 of 8




the safety of the community…. Congress has determined that [w]hen there is a strong

probability that a person will commit additional crimes if released, the need to protect the

community becomes sufficiently compelling that detention is, on balance, appropriate.”

United States v. Chimurenga, 760 F.2d at 403 (emphasis added).

       Dr. Blohm, however, is clearly among the small class of persons contemplated by the

Bail Reform Act. To the contrary, there is no reason to think that he will continue to commit

crimes while on release. He has in fact taken significant steps to ensure his compliance with

the orders of the Vermont Family Court. He has demonstrated thorough acceptance of the

authority of the state courts, and there is every reason to believe he will similarly respect the

authority of the federal court. Certainly the government has no basis for concluding that

“there is a strong probability that [he] will commit additional crimes if released.”

       The same conditions of release that will reasonably assure his appearance in court will

similarly provide further assurance that Dr. Blohm will not commit additional crimes if he is

released. Home detention and GPS monitoring would assure that he has no contact with

minors. A condition requiring that he comply with Vermont Family Court orders will provide

extra enforcement for orders that are specifically fashioned for the sole purpose of protecting

the alleged victim in this matter.

       WHEREFORE it is respectfully requested that this honorable court revoke the Order

of Detention and immediately release Dr. Blohm on appropriate conditions.

       DATED at Burlington, Vermont this 27th day of May, 2020.




                                                 7
 Case 2:20-mj-00064-jmc Document 10 Filed 05/27/20 Page 8 of 8




                                     LANGROCK SPERRY & WOOL, LLP




                                    ___________________________________
                                     Lisa B. Shelkrot
                                     PO Box 721, 210 College Street
                                     Burlington, VT 05402
                                     lshelkrot@langrock.com
                                     Phone: (802) 864-0217

                                     Attorneys for Defendant Eike Blohm
1075240.1




                                    8
